DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claim 19 in the reply filed on 5/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 6, “second end portions formed other ends” should be changed to read “second end portions formed on other ends” to fill in the missing word.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rhein (US 20180205192 A1) (utilizing the 1/16/2017 filing date) and further in view of Uchida et al. (US 20060234521 A1).
Regarding claim 1, Rhein discloses a battery pack (Fig. 1; 100) [0019], comprising: a plurality of battery cells (Fig. 2; 102); a battery management system (Fig. 2; 104) configured to acquire state information of the plurality of battery cells and control charge-discharge operations of the plurality of battery cells [0020]; a wiring board (Fig. 2; 118) through which the state information of the plurality of battery cells is transmitted to the battery management system ([0020], [0025]), the wiring board including a plurality of conductive lines (Fig. 5; 140) for transmitting different electrical signals ([0020], [0025], [0033]); and a connector (Fig. 7; 116) including a connector terminal coupled to the plurality of conductive lines and a connector housing accommodating the connector terminal, the connector being coupled to a mating connector of the battery management system.
Rhein does not disclose wherein the connector terminal includes a bottom plate accommodating the plurality of conductive lines, and barrels protruding upward from the bottom plate and configured to be compressed onto the plurality of conductive lines while surrounding the plurality of conductive lines, and first and second embossments are formed on the bottom plate and the barrels of the connector terminal, the first and second embossments protruding toward the plurality of conductive lines for being respectively brought into tight contact with lower and upper surfaces of the plurality of conductive lines.
Uchida teaches a connector [0001] including a connector terminal (Fig. 1; 12, 10, 30) coupled to the plurality of conductive lines (Fig. 1; 21) and a conductor housing (Fig. 1; 11) accommodating the connector terminal (Fig. 1), wherein the connector terminal includes a bottom plate (Fig. 1; 12, 32, 34) accommodating the plurality of conductive lines (Fig. 1), and barrels (Fig. 1; 31, 33) protruding upward from the bottom plate (Fig. 1) and configured to be compressed onto the plurality of conductive lines while surrounding the plurality of conductive lines (Fig. 1), and first and second embossments are formed on the bottom plate and the barrels of the connector terminal (see Fig. 1, partially shown and annotated below), the first and second embossments protruding toward the plurality of conductive lines for being respectively brought into tight contact with lower and upper surfaces of the plurality of conductive lines (Fig. 1).

    PNG
    media_image1.png
    633
    967
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the connector terminal of Uchida for the connector terminal of Rhein because it is a known connector structure suitable for the intended purpose of connecting a plurality of conductive lines and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the first and second embossments respectively make electrical contact with the lower and upper surfaces of the plurality of conductive lines (Rhein; Fig. 5; 185, 186, 187, 189) (Rhein; [0036]-[0038]) (Uchida; [0013]-[0014], each first contact member 3, which includes first and second embossments, is electroconductive, so as to make electrical contact with the electro-conductive portion 2A).
Regarding claim 3, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the first and second embossments are respectively embossed on the bottom plate and the barrels to have an embossed shape on a side (Uchida; see Fig. 1, partially shown and annotated above; part of crease facing towards plural electro-conductive portions 21) and a depressed shape on an opposite side (Uchida; see Fig. 1, partially shown and annotated above; part of crease facing away from plural electro-conductive portions 21).
Regarding claim 4, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the second embossments are formed at inner positions of the barrels which are away from leading edges of the barrels (Uchida; see Fig. 1, partially shown and annotated above; edges defining the shape of bent portions 33).
Regarding claim 5, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein cut surfaces are formed on leading edges of the barrels (Uchida; see Fig. 1, partially shown and annotated above; surfaces defining the thickness of bent portions 33).
Regarding claim 6, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein a plating film may be formed on surfaces of the first and second embossments (Uchida; [0013]-[0014], each first contact member 3, which includes first and second embossments, may be subjected to nickel plating, chrome plating, or gold flash plating) to reduce the contact resistance (Uchida; [0013]-[0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form plating film on surfaces of the first and second embossments of modified Rhein as taught in Uchida to reduce the contact resistance and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the plating film is formed on a base metal of the connector terminal Uchida; [0013]-[0014], each first contact member 3, which includes first and second embossments, is formed of either a copper alloy or a steel plate).
Regarding claim 9, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the wiring board further includes an insulating base board (Rhein; Fig. 5; 160, 180) formed between the plurality of conductive lines to physically couple the plurality of conductive lines to each other and insulate the plurality of conductive lines (Rhein; [0032], [0036]).
Regarding claim 10, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the plurality of conductive lines include first end portions (Rhein; Fig. 5; 158) coupled to the connector terminal (Rhein; [0036]-[0038]), and upper and lower surfaces of the first end portions in a thickness direction of the base board are exposed from the base board (Rhein; Fig. 5; 185, 186, 187, 189).
Regarding claim 11, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein through holes are formed in the base formed in the base board (Rhein; Fig. 5; 185, 186, 187, 189) to receive the barrels therethrough (Uchida; Fig. 1; 31, 33). 
Regarding claim 12, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the through-holes are formed through both sides of the base board adjacent to the plurality of conductive lines (Rhein; see Fig. 5, partially shown and annotated below;), the through-holes being alternatively arranged on left and right sides of the plurality of conductive lines at staggered positions along a length of the plurality of conductive lines (Rhein; see Fig. 5, partially shown and annotated below).

    PNG
    media_image2.png
    441
    655
    media_image2.png
    Greyscale

Regarding claim 13, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the barrels (Uchida; Fig. 1; 31, 33) are fitted into the through-holes (Rhein; see Fig. 5, partially shown and annotated above) and are compressed into the plurality of conductive lines from the staggered positions which are arranged on the left and right sides of the plurality of conductive lines along the length of the plurality of conductive lines (Rhein; see Fig. 5, partially shown and annotated above).
Regarding claim 14, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the barrels (Uchida; Fig. 1; 31, 33) are compressed onto upper surfaces of the plurality of conductive lines (Uchida; Fig. 1) (Rhein; Fig. 5; 185, 186, 187, 189) (Rhein; [0036]-[0038]), and lower surfaces of the plurality of conductive lines (Rhein; Fig. 5; 185, 186, 187, 189) (Rhein; [0036]-[0038]) (Uchida; Fig. 1) biased by the barrels are compressed onto the bottom plate (Uchida; Fig. 1; 12, 32, 34).
Regarding claim 15, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the connector terminal includes a receiving portion (Rhein; [0025], [0031]) (Uchida; Fig. 1; 12, 31-34) formed on an end thereof and coupled to the plurality of conductive lines while receiving the plurality of conductive lines (Rhein; [0025], [0031]) (Uchida; [0083]-[0084]) and a coupling portion (Rhein; Figs. 7-8; face of plurality of connector terminals shown on front 146 of connector 116) formed on another end opposite the receiving portion and having a complementary shape matching the mating connector of the battery management system (Rhein; [0041]).  
Regarding claim 16, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the receiving portion includes the bottom plate and the barrels (Uchida; Fig. 1; 12, 31-34).
Regarding claim 17, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the plurality of conductive lines include: first end portions formed on ends thereof (Rhein; Fig. 7), the first end portions being physically coupled to the connector terminal and configured to output the state information of the plurality of battery cells to the battery management system (Rhein; Fig. 7) (Rhein; [0020], [0025], [0033]); and second end portions formed on other ends thereof which are opposite the first end portions (Rhein; [0024]-[0025]), the second end portions being configured to receive the state information of the plurality of battery cells (Rhein; [0024]-[0025]).
Regarding claim 18, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the first end portions of the plurality of conductive lines are collected in a dense form by the connector (Rhein; Fig. 7) and are connected to the battery management system (Rhein; Figs. 1, 7), and the second end portions of the plurality of conductive lines are distributed to different positions toward different battery cells (Rhein; [0024]-[0025]).
Regarding claim 19, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the second end portions of the plurality of conductive lines are electrically connected to bus bars which electrically connect different battery cells (Rhein; [0024]-[0025]).
Regarding claim 21, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the state information transmitted through the plurality of conductive lines includes voltage information and temperature information of the plurality of battery cells (Rhein; [0020]-[0021]).
Regarding claim 22, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the connector terminal includes a plurality of connector terminals (Rhein; claim 1) (Uchida; Fig. 1; 12A) coupled to the plurality of conductive lines (Rhein; claim 1) (Uchida; Fig. 1; 21) in a one-to-one manner (Rhein; claim 1) (Uchida; Fig. 1) (Uchida; [0089]), and assembly positions of the plurality of connector terminals are aligned by the connector housing (Rhein; Figs. 7-8; face of plurality of connector terminals shown on front 146 of connector 116) (Uchida; Fig. 1; connecting terminals 12A correspond with connecting terminals 11A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rhein (US 20180205192 A1) (utilizing the 1/16/2017 filing date) and Uchida et al. (US 20060234521 A1) as applied to claim 7 above, and further in view of Seidler (US 4597625 A).
Regarding claim 8, modified Rhein discloses all the limitations of the battery pack above and further teaches wherein leading edges of the barrels (Uchida; see Fig. 1, partially shown and annotated above; surfaces defining the thickness of bent portions 33) do not make electrical contact with the plurality of conductive lines (Uchida; see Fig. 1, partially shown and annotated above).
Modified Rhein does not disclose wherein the base metal is exposed at leading edges of the barrels without being covered with the plating film.
Seidler teaches a connector (C1:L4-6), wherein the connector includes a connector terminal (Fig. 6; 30, 32), and wherein the connector terminal includes barrels (Figs. 2, 6; 36). Seidler further teaches that in order to reduce costs, to only cover the parts of the barrel with plating film that require enhanced electrical contact (C5:L39-54).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to selectively cover the barrels of modified Rhein with plating film as taught by Seidler so as to expose base metal at leadings edges of the barrels as claimed in order tor reduce costs and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759